DETAILED ACTION
Status of the Application
This communication is a first Office Action Non-Final rejection on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is acknowledged that this application is a Continuation of application 16/841,408 (now US Patent 11,437,820) in which is a Continuation of application 15/159,699 (now US Patent 10,615,607).
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, of U.S. Patent No. 10,615,607. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a photovoltaic system for connecting to an inverter in a similar manner without patentable distinguishable features.
Regarding claim 1, claim 1 of U.S. Patent No. 10,615,607 discloses a photovoltaic system for connecting to an inverter, the photovoltaic system comprising: at least one photovoltaic module; and a controller coupled between the inverter and the at least one photovoltaic module, wherein the controller includes: a converter configured to reduce, in a forward buck mode, a voltage of the at least one photovoltaic module, to supply power from the at least one photovoltaic module to the inverter; and a microcontroller unit (MCU) configured to control the converter to allow the at least one photovoltaic module to operate at a maximum power point, wherein the controller is configured to change from the forward buck mode to a reverse boost mode using a soft-start approach to avoid a surge current (see Claim 1).
Regarding claims 2-11, these claims are unpatentable over claims 2-11 of U.S. Patent No. 10,615,607 since are very similar.
Regarding claim 12, claim 12 of U.S. Patent No. 10,615,607 discloses a photovoltaic system for connecting at least one photovoltaic module to an inverter, the photovoltaic system comprising: a controller coupled between the inverter and the at least one photovoltaic module, wherein the controller includes: a converter configured to reduce, in a forward buck mode, a voltage of at least one photovoltaic module, to supply power from the at least one photovoltaic module to the inverter; and a microcontroller unit (MCU) configured to control the converter to allow the at least one photovoltaic module to operate at a maximum power point, wherein the controller is configured to, based upon one or more triggers, automatically change the converter from the forward buck mode to a reverse boost mode to dissipate excess energy (see Claim 12).
Regarding claims 13-18, these claims are unpatentable over claims 13-18 of U.S. Patent No. 10,615,607 since are very similar.
Regarding claim 19, claim 19 of U.S. Patent No. 10,615,607 discloses a method for transferring energy between at least one photovoltaic module and an inverter, the method comprising: coupling a controller between the inverter and the at least one photovoltaic module, wherein the controller includes: a converter configured to reduce, in a forward buck mode, a voltage of the at least one photovoltaic module, to supply power from the at least one photovoltaic module to the inverter; and a microcontroller unit (MCU) configured to control the converter to allow the at least one photovoltaic module to operate at a maximum power point, bucking, as controlled by the MCU, the voltage of the at least one photovoltaic module to the inverter via the converter in the forward buck mode to supply power to the inverter; monitoring, by the MCU, one or more triggers for an emergency shutdown condition; and changing, as controlled by the MCU, upon a determination by the MCU from the monitoring that an emergency shutdown condition has been met, the converter from the forward buck mode to a reverse boost mode (see Claim 19).
Regarding claim 20, these claims are unpatentable over claim 20 of U.S. Patent No. 10,615,607 since are very similar.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Adest et al (US 2014/0233286 A1) discloses a distributed power harvesting systems using DC power sources, the power converter has input terminals, output terminals, a controller that controls the power conversion of power converter, and a temperature sensor that measures the temperature in environment of power converter. The temperature sensor is operatively connected to input of controller. The controller inputs a temperature signal from temperature sensor and adjusts the input power based on temperature signal. The input terminals are connected to a photovoltaic panel.
Gazit et al (US 2016/0172895 A1) discloses a DC power combiner, in which the method involves connecting input direct current (DC) voltage (V1) to primary inductors (L1) through primary switches (G1) and to secondary inductors (L2) through secondary switches (G2) of a power combiner circuit (604), where the two primary inductors are coupled to the secondary inductors and an input terminal is shared between input DC voltages. The primary switches and the secondary switches are switched at different times. Combined voltage is output at an output of the circuit, where the combined voltage is sum of the input DC voltage.
De Rooji et al (US 2004/0125618 A1) discloses a flexible integrated power converter system that connects various types of electrical power sources together and supplies a defined type of electrical energy to a load, such as a standard household mains voltage supply, is provided. Each of the electrical power sources is electrically isolated from the load, as well as each other. A respective input converter is coupled to each power source. Each input converter may include a small high-frequency transformer driven by an efficient soft-switched dc-dc converter. The voltages produced by each of the input converters are combined in parallel and delivered to a single output inverter. The output inverter converts the combined voltages to an ac voltage that may be delivered to a load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/Primary Examiner, Art Unit 2836